Citation Nr: 0712438	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-32 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
In No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 25, 
2005 for the grant of a 60 percent rating for a skin 
condition as a manifestation of Henoch Schonlein purpura 
(HSP).


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The veteran had active military service from December 1966 to 
September 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision.

This case has been advanced on the docket.


FINDING OF FACT

Prior to February 2006, the medical evidence of record failed 
to show the skin manifestations of the veteran's HSP caused 
exudation or itching involving an exposed surface or 
extensive area; covered at least 5 percent of either his 
entire body or the exposed areas of his body; or required 
intermittent systemic therapy during the appeal period.


CONCLUSION OF LAW

Criteria for an effective date of earlier than November 25, 
2005 for the grant of a 60 percent rating the skin 
manifestations of HSP have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Code (DC) 7806 (as in effect in 2001 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date

The veteran initially filed his claim for a skin condition as 
a manifestation of HSP in March 2001, which was granted in 
October 2005 and assigned a noncompensable rating from the 
date of the claim.  The veteran underwent a VA examination in 
February 2006, and based on that examination, the rating for 
his skin condition was increased to 60 percent, effective 
from November 2005.  The veteran appealed, arguing that an 
earlier effective date was warranted for the 60 percent 
grant.

The veteran contends that he warrants an earlier effective 
date for the 60 percent rating, because he has been diagnosed 
with HSP and had the skin manifestations of it for over 32 
years.  However, while the medical evidence confirms that the 
veteran has had HSP for many years, it does not show 
manifestations of a compensable level during the course of 
the veteran's appeal until his VA examination in February 
2006.

The assignment of an effective date for increased 
compensation is generally, date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400(o).  

The veteran's skin condition is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this code, a 
10 percent rating requires dermatitis or eczema which affects 
at least 5 percent, but less than 20 percent, of either the 
entire body or the exposed areas; or which requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, for a total duration of less 
than 6 weeks during the past 12-month period.

A 30 percent evaluation is assigned when 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or where systemic therapy is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  

A 60 percent rating is assigned when more than 40 percent of 
either the entire body or the exposed areas is affected, or 
when constant or near-constant systemic therapy is required 
during the past 12-month period.  Id.  

While the medical evidence reflects the diagnosis of HSP for 
many years, it fails to show a compensable manifestation of 
the HSP related skin condition during the course of the 
veteran's appeal.

Historical records, including treatment records from Dr. Ross 
show that the veteran was treated with prednisone and had 
rashes on his legs on a number of occasions from 1974 to 
1983.  By the early 1990s, however, treatment records no 
longer showed manifestations of the skin condition.  For 
example, in September 1990, a doctor noted that while the 
veteran had had skin manifestations of HSP in the past which 
had been treated with prednisone, the veteran was no longer 
on the medication and had not had any symptoms in the last 
three years; at a treatment examination in February 1992 the 
veteran indicated that he had not had any skin rashes or 
purpura that he was aware of; and, in February 1993 a doctor 
indicated that the veteran's HSP related skin condition had 
not recurred, noting that the veteran was no longer using 
several chemicals that might have been the inciting agent for 
his HSP.

In October 2001, the veteran underwent a VA examination at 
which his skin was noted to be negative.  At a second VA 
examination in September 2004, the examiner indicated that 
the HSP related skin condition began during the veteran's 
time in service, and noted that since service the veteran had 
had recurrent purpura over his arms and legs; however, upon 
examination, the examiner found no purpuric lesions of the 
skin.  The veteran indicated that he had had them within the 
last year, but noted that they tended to come and go. 

VA treatment records during the course of the veteran's 
appeal fail to show any active manifestation of a skin 
condition.  The first record of any active manifestation of 
HSP on the veteran's skin during his appeal was at a VA 
examination in February 2006, where the examiner found that 
60 percent of the veteran's total body was affected as was 50 
percent of his exposed areas.  However, no scars were present 
as a residual of the purpura; and the examiner stated that no 
treatment has been provided for the skin.  

While the veteran met the criteria for a 60 percent rating 
under the revised regulations as of the February 2006 
examination, this was the first time he had shown criteria 
sufficient to meet a compensable rating.  As noted above, the 
effective date of an award is the later of the date of claim 
or the date entitlement is shown.  Under the circumstances 
described above, entitlement to a compensable rating was not 
shown until February 2006.  As such, an effective date 
earlier than November 25, 2005 is not warranted, and the 
veteran's claim is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2006, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.
 
VA and private treatment records have been obtained.  The 
veteran was also provided with VA examination (the reports of 
which have been associated with the claims file); and he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date earlier than November 25, 2005 for the 
award of the veteran's 60 percent rating for manifestations 
of HSP is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


